   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 1 of 35




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
STATE OF NEW YORK; THE NEW
YORK STATE DEPARTMENT OF
ENVIRONMENTAL CONSERVATION;
and BASIL SEGGOS, as
Commissioner of the New York State
Department of Environmental
Conservation,

                 Plaintiffs,
     -v-                                 1:19-CV-1029

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY; and
ANDREW R. WHEELER, as
Administrator of the United
States Environmental Protection
Agency,

                 Defendants,

and GENERAL ELECTRIC COMPANY,

                 Intervenor Defendant.

--------------------------------

APPEARANCES:                             OF COUNSEL:

HON. LETITIA JAMES                       BRITTANY M. HANER, ESQ.
Attorney General for the                 Assistant Attorney General
   State of New York
Attorneys for Plaintiffs                 JAMES C. WOODS, ESQ.
The Capitol                              Assistant Attorney General
Albany, New York 12224
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 2 of 35




HON. ANTOINETTE T. BACON               JOHN D. HOGGAN, JR., ESQ.
Acting United States Attorney for the  Assistant United States Attorney
   Northern District of New York
Attorneys for Defendants
the United States and Andrew R. Wheeler
445 Broadway, Room 218
Albany, New York 12207

U.S. DEPARTMENT OF JUSTICE               MEGHAN GREENFIELD, ESQ.
ENRD/EES
Attorneys for Defendants
   the United States and Andrew
   R. Wheeler
P.O. Box 7611
Ben Franklin Station
Washington, DC 20044

U.S. DEPARTMENT OF JUSTICE             SARAH A. BUCKLEY, ESQ.
ENRD
Attorneys for Defendants
   the United States and Andrew
   R. Wheeler
4 Constitution Square
150 M Street Northeast
Washington, District of Columbia 20002

YOUNG, SOMMER LAW FIRM                   DEAN S. SOMMER, ESQ.
Attorneys for Intervenor Defendant       KRISTIN CARTER ROWE, ESQ.
   General Electric Company
Executive Woods
Five Palisades Drive
Albany, New York 12205

SAMUEL GUTTER                            SAMUEL GUTTER, ESQ.
Attorneys for Intervenor Defendant
   General Electric Company
10 Cape Codder Road, Apartment E
Falmouth, Massachusetts 02540




                                     2
        Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 3 of 35




ERIC MERRIFIELD                                         ERIC MERRIFIELD, ESQ.
Attorneys for Intervenor Defendant
   General Electric Company
P.O. Box 2049
Pulsbo, Washington 98370

SIDLEY, AUSTIN LAW FIRM – DC                            JAMES R. BIEKE, ESQ.
Attorneys for Intervenor Defendant                      PETER D. KEISLER, ESQ.
   General Electric Company                             TIMOTHY K. WEBSTER, ESQ.
1501 K Street, Northwest
Washington, DC 20005

DAVID N. HURD
United States District Judge

                     MEMORANDUM-DECISION and ORDER

   INTRODUCTION

    It is difficult to overstate the importance of the Hudson River (the

“Hudson” or the “river”) to not only New York City, but to the entirety of New

York State (“New York” or “the State”). 1 The Hudson is at once a narrative

thread tying the history of the State into a cohesive whole and a geographical

shorthand uniting its citizens in the present. Perhaps it is fitting that a state

known so much for a single sprawling city owes so much to a natural feature

at that metropolis’s feet.

    Unfortunately, mixing a mass of humanity with an element of nature all

too often leads to the corruption of the latter for the former’s sake. The


    1All three plaintiffs—New York State, the New York State Department of Environmental
Conservation, and that agency’s Commissioner Basil Seggos—are tied together by their
representation of the State’s interests. As a result, the parties’ supporting papers refer to the three
plaintiffs collectively as the State. This Memorandum-Decision and Order will do the same.

                                                   3
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 4 of 35




Hudson has not been spared this fate. The parties agree that intervenor

defendant General Electric Company (“GE”) spent the back half of the

twentieth century polluting the river with polychlorinated biphenyl (“PCB”),

a dangerous chemical compound. The parties also agree that GE has spent

the last few decades dredging the river to undo some measure of the damage

it caused.

   What is disputed is whether GE’s cleanup efforts have progressed to the

point where it is entitled to be insulated from suit for its role in polluting the

Hudson in the first place. The United States Environmental Protection

Agency (“the Government” and together with GE “defendants”) and GE

entered into a consent decree (the “consent decree”) in 2006 to determine

GE’s penance for its contamination of the river. That consent decree

authorized the Government to enter a covenant not to sue with GE if its

cleanup efforts progressed far enough. The Government and—obviously—GE

argue that the cleanup has reached that stage, and that GE is entitled to

some protection from future suits.

   Indeed, from defendants’ perspective, the consent decree commands that

the Government make the covenant not to sue. But New York sees things

differently. From the State’s point of view, the covenant not to sue creates

possibilities for GE to escape liability for its pollution before remedying the

harm it has indisputably caused.

                                        4
       Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 5 of 35




   On August 21, 2019, New York filed a complaint in this district to settle

that issue. The complaint alleges two causes of action under the

Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2), both challenging

the Government’s decision to issue the covenant not to sue. The state claims

that issuing the covenant was both: (I) ultra vires in violation of

5 U.S.C. § 706(2)(C); and (II) arbitrary and capricious in violation of

5 U.S.C. § 706(A). Both counts seek declaratory relief in the form of a Court

determination that the Government acted impermissibly.

   The Government and GE have moved to dismiss the complaint under

Federal Rule of Civil Procedure (“Rule”) 12(b)(6). New York has opposed the

motion and cross-moved for summary judgment under Rule 56. The

Government and GE have opposed the State’s cross motion, and the

government has also cross-moved for summary judgment under Rule 56.

Those motions, having been fully briefed, will now be decided on the basis of

the parties’ submissions without oral argument.

    BACKGROUND

   Beginning around 1947, GE produced PCBs as a byproduct of its

manufacturing enterprises. 2 Dkt. 1 (“Compl.”), ¶ 15. Because two of GE’s


   2 For the purposes of defendants’ motion to dismiss, the facts are taken from the complaint and
any documents attached to it or incorporated by reference. For the State’s and the Government’s
motions for summary judgment, the facts are taken from the State’s statement of material facts to
the extent admitted by defendants, or from other record evidence. Disputed facts are flagged and
supported by citations to either the proponent’s statement of material facts or to record evidence.

                                                 5
     Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 6 of 35




manufacturing facilities sat along the Hudson, the river became a natural

dumping site for those chemicals. Id. According to New York, the

intervening decades have seen large amounts of PCB contamination migrate

downstream, contaminating the river and its fish from Hudson Falls, New

York, all the way down to the Battery in Lower Manhattan. Id. ¶¶ 15, 17.

    As might be expected, New York had concerns about the spread of PCBs in

the Hudson, given the broad range of known health issues these chemicals

cause in humans. In addition to being carcinogenic, PCBs have been found

to have a deleterious effect on the immune, reproductive, nervous, and

endocrine systems. Compl. ¶ 16.

    In 2002, the Government issued a Record of Decision (“ROD”) under the

authority vested in it by the Comprehensive Environmental Response,

Compensation, and Liability Act (“CERCLA”) to compel GE to begin to clean

the Hudson. Compl. ¶ 19; Dkt. 55-18, New York’s Statement of Material

Facts (“NYSMF”) ¶ 1. That ROD tasked GE with targeted dredging and

removal of highly-contaminated sediments to reduce the river’s PCB levels.

Compl. ¶ 19; NYSMF ¶ 2. In addition, the Government imposed fish

advisories and fishing restrictions to limit public consumption of

contaminated river fish. Compl. ¶ 19; NYSMF ¶ 2. Finally, the ROD


Any fact in this section that is not supported by a citation to a part of the record that can be
considered on a motion to dismiss is either only included to set the scene or will only be considered if
the Court reaches the parties’ summary judgment motions.

                                                   6
        Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 7 of 35




required GE to monitor the natural attenuation of PCBs in the river over

time. Compl. ¶ 19; NYSMF ¶ 2.

    Among the ROD’s objectives was achieving PCB levels among the

sediment and fish in the Hudson that would be safe for human consumption

and the environment. Compl. ¶ 20; NYSMF ¶ 3. The ROD estimates that a

safe level of PCBs in fish would be 0.2 milligrams per kilogram for anglers

who eat one half-pound of fish from the river per month, or 0.4 milligrams per

kilogram for the average angler, who only eats one half-pound of fish every

other month. Dkt. 55-2 (“ROD”), p. 66. 3

    To help bring about the ROD’s objectives, the Government filed a

complaint against GE on October 6, 2005. NYSMF ¶ 5; United States v. Gen.

Elec., 460 F. Supp. 2d 395, 400 (N.D.N.Y. 2006). 4 The resulting lawsuit

culminated in the Government and GE entering into the consent decree in

2006. Compl. ¶ 22; NYSMF ¶¶ 5-6. The Consent Decree was made available

for public comment for a thirty-day period, as required by CERCLA.



    3  Pagination corresponds with CM/ECF. Because the State’s complaint references the ROD
repeatedly, the ROD is integral to the complaint and the Court will consider it in deciding
defendants’ motions to dismiss. Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72
(2d Cir. 1995) (“[W]hen a plaintiff chooses not to attach to the complaint or incorporate by reference
a document upon which it solely relies and which is integral to the complaint, the court may
nevertheless take the document into consideration in deciding the defendant’s motion to dismiss,
without converting the proceeding to one for summary judgment.” (cleaned up)).
     4 Similarly, the Court may take judicial notice of the fact of the 2005 litigation’s filing without

converting defendants’ motions to dismiss into motions for summary judgment. Glob. Network
Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A court may take judicial
notice of a document filed in another court not for the truth of the matters asserted in the other
litigation, but rather to establish the fact of [that] litigation and related filings.”).

                                                    7
       Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 8 of 35




NYSMF ¶ 6. New York submitted comments to the consent decree but did

not contest its terms. Id. ¶ 7. In the absence of a dissenting voice from the

State, the Court adopted the consent decree on November 2, 2006. Id. ¶¶ 6-7;

see Compl. ¶ 22.

   The consent decree tasked GE with performing the work selected by the

ROD to resolve the PCB contamination in the Hudson. See generally

Dkt. 55-3 (“Consent Decree”), pp. 16-27. 5 Primarily, that work involved

dredging the river to mitigate the ongoing contamination. See id. at 9

(describing initial process of enacting remedy as “season of remedial

dredging”).

   If the Government’s looming lawsuit served as a stick motivating GE to

complete the burdensome work of dredging and removal, the consent decree

offered GE a carrot in the form of a covenant not to sue. Consent Decree

¶ 98. But that covenant only takes effect “upon [the Government’s]

Certification of Completion of the Remedial Action (“Certification of

Completion” or “Certification”) . . . .” Id. ¶ 99(b). The consent decree lays out

the following procedure for awarding a Certification:

        If [the Government] concludes, based on the initial or any
        subsequent report requesting Certification of Completion of the
        Remedial Action and after a reasonable opportunity for review

   5 Much as with the ROD, the consent decree is heavily referenced to and quoted from in the
complaint. As a result, to whatever extent the consent decree is not incorporated into the complaint
by reference, the Court may nevertheless consider it in deciding defendants’ motion to dismiss
because it is integral to the complaint. Int’l Audiotext, 62 F.3d at 72.

                                                 8
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 9 of 35




      and comment by [New York] and by the Federal Trustees for
      Natural Resources, that the Remedial Action has been performed
      in accordance with [the consent decree, the Government] will so
      certify in writing to [GE]. This certification shall constitute the
      Certification of Completion of the Remedial Action for purposes of
      this [consent decree] including, but not limited to, Section XXI
      (Covenants Not to Sue by [the Government]).

   Id. ¶ 57(d).

   Three points about the consent decree’s covenant not to sue still bear

mentioning. First, the Government’s issuance of a Certification of

Completion “shall not affect [GE]’s remaining obligations” under the consent

decree. Consent Decree ¶ 57(d). In other words, the Certification of

Completion is not the finish line for GE’s responsibility. It is only a

milestone. See id.

   Second, knowing what a Certification of Completion accomplishes for GE

does not answer what must happen to result in the issuance of a

Certification. Of course, from the face of ¶ 57(d), it is obvious that GE must

perform the “remedial action,” but the exact parameters of what the consent

decree means by a “remedial action” are a touch less intuitive. Id.

   Fortunately, the consent decree itself defines the term as: “those activities,

except for Remedial Design and Operation, Maintenance[,] and Monitoring,

to be undertaken to implement the ROD, in accordance with the [statement

of work], the final Remedial Design plans and reports, the Remedial Action



                                        9
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 10 of 35




Work Plans, and other plans approved by [the Government].” Consent

Decree p. 12.

    Third, even if the Government issues a Certification of Completion, GE is

not off the hook. Under the consent decree, the Government reserved the

right to compel GE to shoulder still more of the cleanup through what the

parties refer to as a “reopener clause.” Consent Decree ¶ 101(a). However,

the post-Certification reopener clause can only be triggered if: (1) conditions

or information are discovered that were previously unknown to the

Government; and (2) the Government determines that those changed

conditions or new information indicate that the work undertaken is not

protective of human health or the environment. Id.

    The word “protective” as a benchmark is integral enough to this case that

it merits some definition. The Government uses a five-level Protectiveness

rating to determine the state of a cleanup and the extent to which more work

must be done. Dkt. 55-16, pp. 2-5. 6 Those five levels are: (1) Protective,

which means that all risks are currently in control and are expected to be in

the future; (2) Short-Term Protective, which means the risks are currently

under control but there is a suggestion they will not be permanently; (3) Will


    6The Court may also take judicial notice of published government sources, especially where
those sources provide a definition to a term that is essential to the State’s claims yet undefined by
the complaint. See, e.g., Abely v. Aeterna Zentaris Inc., 2013 WL 2399869, at *21
(S.D.N.Y. May 29, 2013) (taking judicial notice of agency’s definition of term for motion to dismiss
where term was integral to complaint but not defined by complaint).

                                                  10
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 11 of 35




be Protective, which means that the remedy is expected to achieve a

Protective rating; (4) Protectiveness Deferred, which means that the

Government lacks the requisite information to assign a specific

Protectiveness rating; and (5) Not Protective, which means that the evidence

suggests that the risks are not under control and will not be under the

current remediation plan. Id.

   Between 2009 and 2016, GE toiled away with the dredging project

assigned to it by the consent decree. Compl. ¶¶ 23, 26; see NYSMF ¶ 15. GE

applied for a Certification of Completion in December of 2016 once its

affirmative dredging work was complete. Compl. ¶ 26; NYSMF ¶¶ 15-16.

The Government was not satisfied with GE’s initial report and requested that

GE revise it. NYSMF ¶ 16. In March of 2019, GE submitted a report revised

to meet the Government’s requirements. Id. The Government issued GE’s

Certification of Completion on April 11, 2019. Compl. ¶ 2; NYSMF ¶ 17.

   New York objected to the Government’s issuing the Certification of

Completion. Compl. ¶¶ 3, 27; NYSMF ¶ 23. Principally, the State argues

that GE’s cleanup efforts have not yet reached the level of Protectiveness

required by CERCLA, because the five-year report from April of 2019 only

made a finding of Protectiveness Deferred. See Compl. ¶¶ 25, 27, 33;

Dkt. 55-5, p. 88 (Government deferring determination of Protectiveness in

five-year report on efficacy of cleanup in 2019 because data cannot

                                      11
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 12 of 35




conclusively prove Protectiveness goals will be reached until data collected in

2024 is evaluated in 2025).

   Ultimately, New York alleges that the Government violated CERCLA by

awarding GE a Certification of Completion before making a finding that the

remedy in place for the Hudson is Protective. Compl. ¶¶ 43, 47. The State

argues that the Government needed to make a Protective finding before

granting a covenant not to sue and therefore acted absent statutory

authority—or alternatively arbitrarily and capriciously—for granting the

Certification in the absence of that finding. Id.

   As previously noted, New York brought the present complaint on August

21, 2019, seeking a declaration that the Government exceeded its authority

in issuing the Certification. Compl. ¶¶ A-E. On October 22, 2019, GE

intervened as a defendant to help defend the Government’s issuance of the

Certification of Completion. Dkt. 38. On November 20, 2019, both the

Government and GE moved to dismiss New York’s complaint under Rule

12(b)(6). Dkts. 43; 44. On February 20, 2020, the State cross-moved for

partial summary judgment under Rule 56. Dkt. 55. Finally, the Government

cross-moved for partial summary judgment in under Rule 56 on May 15,

2020. Dkt. 87.




                                       12
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 13 of 35




    LEGAL STANDARD

   A. Motion to Dismiss

   To survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That factual matter

may be drawn from “the facts alleged in the complaint, documents attached

to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111

(2d Cir. 2010).

   Importantly, “the complaint is to be construed liberally, and all reasonable

inferences must be drawn in the plaintiff’s favor.” Ginsburg v. City of Ithaca,

839 F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (citing Chambers v. Time Warner,

Inc., 282 F.3d 147, 152 (2d Cir. 2002)). If the complaint and its additional

materials—when viewed through that pro-plaintiff lens—are not enough to

raise the plaintiff’s right to relief on a claim above the speculative level, that

claim must be dismissed. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

   B. Motion for Summary Judgment.

   Summary judgment under Rule 56 is warranted if the entirety of the

parties’ submissions show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

                                        13
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 14 of 35




Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012) (citing

FED. R. CIV. P. 56(a)). A fact is “material” if it “might affect the outcome of

the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). And a dispute of a material fact is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. The movant bears the burden of pointing the court to

the materials that it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

   Additionally, a court considering a summary judgment motion “must

resolve any ambiguities and draw all inferences from the facts in a light most

favorable to the nonmoving party.” Ward v. Stewart, 286 F. Supp. 3d 321,

327 (N.D.N.Y. 2017) (citing Jeffreys v. City of New York, 426 F.3d 549, 553

(2d Cir. 2005)). Even so, a non-movant’s conclusory allegations without

support from record evidence are insufficient: the non-movant must “put up

or shut up.” Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000). At

bottom, summary judgment tasks the Court with assessing the assembled

evidence and determining whether a reasonable factfinder could find in the

nonmovant’s favor. Treglia v. Town of Manlius, 313 F.3d 713, 719

(2d Cir. 2002).




                                       14
      Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 15 of 35




          DISCUSSION

      New York argues that the Government violated the APA when it issued

the Certification of Completion to GE. The State levies two potential APA

claims: (1) the Government acted ultra vires in issuing the Certification; and

(2) the Government acted arbitrarily and capriciously in the same act. 7

      A. Ultra Vires

      On the first point, New York’s attempt to prove that the Government’s

action in this case was ultra vires must overcome the deference traditionally

afforded to the actions of a federal agency. United States v. Mead Corp., 533

U.S. 218, 227 (2001). In this case, the State must follow the two-step

analysis required by Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc to

overcome the deference that decision outlines. 8 467 U.S. 837, 842-43 (1984).

The first step asks “whether Congress has directly spoken to the precise

question at issue.” Id. If it has, then Congress’s word is, literally, the law.

Id.


      The motions presently before the Court come in two forms: (1) a motion to dismiss under Rule
      7

12(b)(6); and (2) a motion for summary judgment under Rule 56. Functionally, both forms require
the Court to engage in statutory analysis of CERCLA and contractual analysis of the consent decree.
    8 A lesser standard of deference is sometimes appropriate. Skidmore v. Swift & Co., 323

U.S. 134, 140 (1944) (noting that interpretations of law by administrator “while not controlling upon
the courts by reason of their authority, do constitute a body of experience and informed judgment to
which courts and litigants may properly resort for guidance”). However, the higher standard of
Chevron deference is appropriate for two, independent reasons. First, the State’s papers assume
that it does. Second, agency decisions which are traditionally afforded Chevron deference are of a
similar flavor to the Government’s issuance of the Certification. Cf. Delaware Dep’t of Nat. Resources
& Env’t Control v. EPA, 895 F.3d 90, 100-102 (D.C. Cir. 2018) (affording Chevron deference to the
Government’s reliance on states issuing Certifications of Completion under Clean Water Act because
the Government was acting “under unwieldy and science-driven statutory scheme[ ]”).

                                                 15
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 16 of 35




   If, however, “the statute is silent or ambiguous with respect to the specific

issue,” the court moves on to the second step and considers whether the

agency’s action is “based on a permissible construction of the statute.”

Chevron, 467 U.S. at 843. An agency’s interpretation of a law that Congress

has explicitly empowered it to interpret must be upheld unless that

interpretation is “arbitrary, capricious, or manifestly contrary to the statute.”

Id. at 844. However, if Congress’s grant of authority to construe a statute is

only implicit, an agency’s interpretation of that statute must be a reasonable

one. 9 Id.

   New York first argues that the Government exceeded its authority under

CERCLA. The State contends that the Government contravened CERCLA’s

express terms by granting the Certification of Completion without first

determining that GE’s labors had produced a Protective remedy. To get a fair

look at that question, the Court must first delve into some relevant portions

of CERCLA.

   CERCLA is a remedial scheme designed to encourage the prompt and

effective cleanup of hazardous waste sites. Niagara Mohawk Power Corp. v.



   9  The parties do not address the issue of whether CERCLA grants implicit or explicit authority
for the Government to interpret its terms. However, the Second Circuit has considered whether the
Government’s interpretations of CERCLA are reasonable in considering whether that interpretation
is due Chevron deference. B.F. Goodrich Co. v. Murtha, 958 F.2d 1192, 1205 (2d Cir. 1992) (noting
that courts should defer to Government’s “reasonable construction of CERCLA”). For the purposes of
defendants’ motions to dismiss, the Court will assume the reasonableness requirement applies in
this case.

                                               16
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 17 of 35




Chevron U.S.A., Inc., 596 F.3d 112, 120 (2d Cir. 2010). The overarching

procedures and objectives of a CERCLA cleanup are laid out in

42 U.S.C. § 9621 (“§ 9621”), appropriately titled “Cleanup standards.”

   As New York repeatedly points out, that section requires that any

“[r]emedial action[ ] selected under this section or otherwise required or

agreed to by the President under [CERCLA] shall attain a degree of cleanup

of hazardous substances, pollutants, and contaminants released into the

environment and of control of further release at a minimum which assures

protection 10 of human health and the environment.” 42 U.S.C. § 9621(d).

According to the State, this “assures protection” language means that a

“remedial action” cannot be considered complete until the Government makes

a finding that the site is fully Protective.

   But CERCLA itself also defines a “remedial action.” 42 U.S.C. § 9601(24)

(“§ 9601”). Specifically, remedial actions are “those actions consistent with

permanent remedy” which include, but are not limited to, “such actions at the

location of the release as storage, confinement, perimeter protection . . . and




   10  The Court will refer to the EPA’s five levels of Protectiveness using the capitalized term
Protective. However, it does not necessarily follow that the EPA means for its levels of
Protectiveness to correspond with CERCLA’s requirement that a remedial action “assure [ ]
protection.” 42 U.S.C. § 9621(d). The matter is unbriefed, and the Court expresses no opinion. In
any case, to ensure that the concepts of CERCLA’s “assures protection” requirement and the EPA’s
levels of Protectiveness remain distinct, the Court will refer to CERCLA’s protectiveness
requirement in the lowercase.

                                                17
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 18 of 35




any monitoring reasonably required to assure that such actions protect the

public health and welfare and the environment.” Id.

   CERCLA empowers the Government to enter into settlements and consent

decrees with parties responsible for contamination. 42 U.S.C. § 9622(a)

(“§ 9622”). As relevant here, those consent decrees may include covenants

not to sue. Id. at ¶ 9622(f)(1). To install a covenant not to sue into a consent

decree, that covenant must meet four conditions: (1) the covenant must be in

the public interest; (2) the covenant must expedite a response action

consistent with CERCLA; (3) the party must be in full compliance with a

consent decree; and (4) the response action must have been approved by the

president. Id. § 9622(f)(1). Additionally, before a potential covenant not to

sue can take effect, the party must have completed a “remedial action” in

accordance with CERCLA. Id. § 9622(f)(3).

   Within the first condition that the covenant must be in the public interest

are seven factors the Government must consider: (1) the effectiveness and

reliability of the remedy compared to alternative remedies; (2) the nature of

the remaining risks at the facility; (3) the extent to which performance

standards are included in the decree; (4) the extent to which the response

action affords a complete remedy for the facility; (5) the demonstrable

effectiveness of the response action’s chosen technology; (6) whether funding

would be available for any additional remedial actions that might be

                                       18
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 19 of 35




necessary at the facility; and (7) whether and to what extent the remedial

action will be carried out by the responsible parties themselves.

42 U.S.C. § 9622(f)(4).

   Now that that considerable statutory backdrop has been set, it helps to

consider the logical thread stitching New York’s claims together. Essentially,

the State contends that § 9621(d) requires that a “remedial action” cannot be

complete until and unless it brings about a “protective result.” The State

would define a protective result as a finding of Protective, the highest

standard the Government recognizes, which demands that all present and

future risks at a site be under control. Dkt. 55-16, pp. 2-5.

   From there, New York argues that because § 9622(f)(3) requires that a

settling defendant have completed a “remedial action” before a covenant not

to sue can take effect, the Government must have made an affirmative

Protective finding before a settling defendant can be safe from suit.

Therefore, the State contends that it was unlawful for the Government to

issue the Certification of Completion—and as a consequence a covenant not

to sue—without GE’s efforts having successfully achieved Protective status

for the Hudson.

   New York’s reading of CERCLA is not entirely implausible. It is a

complicated statute with a number of moving parts, and so it is possible that

Congress meant to impose a demanding protectiveness requirement, even if it

                                       19
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 20 of 35




only did so through the series of inferences upon which the State relies.

However, the State’s burden in pleading or proving a claim of ultra vires

agency action is not satisfied by merely presenting a plausible interpretation

of CERCLA. Instead, the State must establish either: (1) clear statutory

language contrary to the Government’s chosen action or else that (2) the

Government’s action was not based on a reasonable construction of CERCLA.

Chevron, 467 U.S. at 842-44.

   Even for the purposes of a Rule 12(b)(6) motion, New York has failed to

plausibly allege either step of the Chevron analysis. First, contrary to the

State’s arguments, CERCLA does not directly speak on whether there is a

requirement that a remedial action must achieve the highest rating of

Protective status (or whatever lesser standard of protectiveness § 9621(d)

might alternatively contemplate) before it can be considered complete. The

State has outlined a series of inferences that allow a reader to come to that

conclusion, but there is a world of difference between a possible pattern of

interpretive dominoes falling into place and a direct statutory command.

   Obviously, if inferences or reliance on canons of construction compel a

court to reach a particular outcome, then Chevron deference has no place in

statutory interpretation. Epic Sys. Corp. v. Lewis, --- U.S. ---, 138 S. Ct. 1612,

1630 (2018) (“Where . . . the canons supply an answer, Chevron leaves the

stage.” (internal citations and quotation marks omitted)).

                                       20
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 21 of 35




   However, in this case the canons of construction at best cast doubt on New

York’s interpretation of CERCLA. In particular, the Supreme Court has long

been “hesitant to adopt an interpretation of a congressional enactment which

renders superfluous another portion of that same law.” United States v.

Jicarilla Apache Nation, 564 U.S. 162, 185 (2011) (citing Mackey v. Lanier

Collection Agency & Serv., Inc., 486 U.S. 825, 837 (1988)). New York’s

interpretation of CERCLA would render superfluous the vast majority of the

factors that CERCLA itself requires the Government to consider in creating

the potential for a covenant not to sue.

   For example, why would the Government ever need to consider any

performance standards in a consent decree if a covenant not to sue is only

triggered when the cleanup has been performed so thoroughly that all

conceivable known future risks for the site have already been eliminated? 11

See 42 U.S.C. § 9622(f)(4)(C) (requiring that Government consider

performance standards in consent decree before including covenant not to

sue). Or why would the Government ever need to consider whether the

response action provides a complete remedy if the remedy must be complete

for a covenant not to sue to take effect? See id. § 9622(f)(4)(D).



   11 Of course, Congress’s intended definition of “protective” may differ from the Government’s.
But Congress declined to provide a definition for “protective” under CERCLA. See generally
42 U.S.C. § 9601, passim. The Court is therefore obligated to rely on the Government’s chosen
definitions in the absence of any suggestion that they are unreasonable.

                                                 21
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 22 of 35




   One response might be that § 9622(f)(4)’s factors only concern eligibility

for a covenant not to sue on the front end and have nothing to do with the

issue of when such a covenant may take effect. Even if New York did raise

that objection, the simple fact that the Government is required to think about

these factors in the process of including a potential covenant not to sue in a

consent decree suggests latitude in its ability to determine when a remedial

action is complete.

   Otherwise, if the Government were so constrained as to only be able to

fully enter a covenant not to sue upon the site’s reaching absolute

Protectiveness, the Government would have no need to set the terms of that

covenant, because a required finding of Protective status would swallow any

terms the Government would impose. The responsible party in all cases

would only be insulated from suit when the site had become Protective, and

the factors laid out in § 9622(f)(4) would be largely beside the point.

   The Court is similarly unpersuaded by New York’s insistence that

§ 9621(d)(1)’s language compelling the Government to select a remedial

action that will attain a protective result necessarily means that all remedial

actions must attain that protective result before being complete. To begin, if

Congress had wanted to demand a protectiveness finding for every remedial

action, it could have defined a remedial action as including a finding of



                                       22
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 23 of 35




protectiveness. 42 U.S.C. § 9601(24). It did not. See id. (defining remedial

action without invoking protectiveness).

   Moreover, as the Government correctly argues, the State is reading more

into CERCLA than its text alone affords. True, § 9621(d)(1) requires that a

remedial action “shall attain” protectiveness, but that is not the same as a

requirement that a remedial action shall not be complete until the

Government certifies that protectiveness has been achieved, let alone that

the site has become fully Protective.

   The first form contemplates the possibility that the remedial action could

be complete before protectiveness is achieved, so long as the remedial action

is designed toward achieving protectiveness and would be deemed a failure if

protectiveness is never reached. To illustrate with legal terms, New York

would read CERCLA to say that the site’s reaching protectiveness is a

condition precedent to the remedial action being considered complete.

   But all that the phrase “shall attain” actually requires is that the remedial

action be the cause of the site reaching a state of protectiveness. Causes need

not—and in practical terms rarely do—post-date the effect that the cause

brings about. Accordingly, § 9621(d)(1) ties the remedial action to

protectiveness as a cause, but it does not dictate a timeline to bring that

protectiveness about.



                                        23
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 24 of 35




   In short, CERCLA does not squarely impose a requirement of a finding of

protectiveness before a remedial action may be considered complete. See

Chevron, 467 U.S. at 842-43. For New York’s claims to survive, then, the

State must have plausibly alleged that the Government’s interpretation of

CERCLA is at the least not an unreasonable reading of the statute. See id.

The State has failed to do so.

   New York still argues that the Government acted unreasonably because

its issuance of the Certification violated CERCLA’s objectives. Specifically,

the State claims that issuing the Certification before the site is Protective

frustrates the Government’s ability to ensure that GE will be held liable for

the prompt and effective cleanup of the PCBs dumped into the Hudson. See

In re Cuyahoga Equip. Corp., 980 F.2d 110, 119 (2d Cir. 1992) (noting

objectives of CERCLA including “to encourage prompt and effective responses

to hazardous waste releases and to impose liability on responsible parties”).

   Those concerns are unfounded. Far from the complete absolution New

York would have the Court believe the Certification of Completion

represents, the Certification changes little about GE’s responsibilities to

complete the Hudson cleanup. The consent decree specifically notes that

even after the Certification issues, GE’s obligations to maintain the river

remain unchanged. Consent Decree, ¶ 57(d). Moreover, even if the future

reveals that GE’s labors so far will not bring about Protectiveness, the

                                       24
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 25 of 35




reopener clause ensures that the Government will still be able to hold GE

liable and compel it to complete the cleanup. Id. ¶ 101.

   Even so, New York objects that the reopener clause may prove toothless

because that clause depends on new information coming to light. Consent

Decree, ¶ 101(a)(1) (requiring information or conditions “previously

unknown” to Government before reopener clause is operable). The State

argues that because the Government already knows that PCB levels are

higher than anticipated, 12 Compl. ¶¶ 29-32. GE will be able to challenge the

Government’s ability to rely on new information when it already knew that

the PCB levels were unexpectedly high.

   But given the information available to the Government today, the most it

can say is that it does not know whether the remedial action currently in

place is Protective. Compl. ¶ 33 (noting that Protectiveness finding for

Hudson cleanup must be deferred). By necessity, any change from

Protectiveness Deferred to Not Protective would have to rely on new data, in

which case it is not unreasonable for the Government to believe that the

reopener clause would continue to ensure that GE effectively cleans the

Hudson. As a result, the State’s argument that the issuance of the

Certification of Completion is contrary to CERCLA’s objectives does not move


   12 The parties dispute whether that is an accurate assessment, but for the purposes of a Rule
12(b)(6) motion the Court must take the facts in the State’s complaint and view them in the light
most favorable to it. Compl. ¶¶ 29-32.

                                                 25
    Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 26 of 35




the needle on whether issuing the Certification was a reasonable

interpretation of CERCLA.

   A better argument might be that § 9601(24) specifically includes “any

monitoring reasonably required to assure that such actions protect the public

health and welfare and the environment.” By extension, the State could have

argued that the consent decree’s deliberate exclusion of monitoring activities

from its definition of a remedial action demonstrates that the consent

decree’s definition of a remedial action differs from CERCLA’s. But New

York did not raise that argument. 13

   The Court is satisfied as a matter of law that the Government did not

unreasonably construe CERCLA in deciding not to include ongoing

maintenance and monitoring in its definition of a remedial action in this case.

First, as the Government points out, the definition of a remedial action in

§ 9601(24) is a non-exhaustive list, intended to provide examples of what

could constitute a remedial action. It would lead to absurd results to require

every activity listed in § 9601(24) in all cases, or even in all cases where that

activity is potentially useful.

   It also bears repeating that § 9622(f)(4)’s list of factors the Government

must consider in including a covenant not to sue in a consent decree suggests


   13  Of course, this line of argument would require the State to acknowledge that it is, in fact,
challenging the consent decree. The State would likely be reluctant to make that concession because
of the procedural hurdles that will be discussed in Section IV(C) below.

                                                26
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 27 of 35




that there is some flexibility in the Government’s ability to grant that

covenant. In turn, that flexibility must extend to the Government’s capacity

to frame a remedial action, because a covenant not to sue cannot take effect

until the remedial action is complete. 18 U.S.C. § 9622(f)(3).

   Importantly, the Sixth Circuit seems to agree that the Government may

enter into a CERCLA consent decree that would result in a covenant not to

sue taking effect before the responsible party finishes monitoring the

cleanup. See United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409, 1451

(6th Cir. 1991). In Akzo, the Sixth Circuit upheld a consent decree despite a

challenge from Michigan arguing that that consent decree’s covenant not to

sue violated § 9622(f)(3) because it left some tasks to be completed by the

defendant after the covenant took effect. Akzo, 949 F.2d at 1451.

   If that argument did not already sound familiar enough, Michigan’s

objection to the consent decree was that the covenant not to sue would kick in

while the defendant maintained an ongoing responsibility to monitor the

effectiveness of the remedial action. Akzo, 949 F.2d at 1451. The Sixth

Circuit overruled that objection. Id. Crucial to that determination was the

consent decree’s inclusion of other protections to ensure that the settling

defendants would remain liable even after being granted the covenant not to

sue if by some twist of fate the planned remedial action proved ineffective.

Id. at 1452.

                                       27
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 28 of 35




   Akzo strongly supports the conclusion that the Government’s

interpretation of CERCLA and the consent decree is reasonable. Akzo, 949

F.2d at 1451-52. Accordingly, the Government’s interpretation of CERCLA

as allowing it to issue the Certification of Completion is a reasonable one.

New York has failed to plausibly allege that the Government either directly

contravened Congress’s will or impermissibly interpreted CERCLA, as

required for it to overcome Chevron deference. 467 U.S. at 842-44.

   Consequently, on the face of the pleadings and as a matter of law, the

State has failed to plausibly allege that the Government’s issuing the

Certification was ultra vires. As a result, Count I of the State’s complaint

must be dismissed under Rule 12(b)(6). See, e.g., Akzo, 949 F.2d at 1451-52

(upholding consent decree’s grant of covenant not to sue which takes effect

when “settling defendants have completed their obligations under the

agreement, aside from long[-]term monitoring requirements”).

   B. Arbitrary and Capricious

   For its second claim, New York argues that the Government acted

arbitrarily and capriciously in issuing the Certification of Completion. An

agency accused of acting arbitrarily and capriciously must be able to

articulate a satisfactory explanation for an action based on an examination of

the relevant data. Islander E. Pipeline Co. v. Conn. Dep’t of Env’t Prot., 482

F.3d 79, 94-95 (citing Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto.

                                       28
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 29 of 35




Ins. Co., 463 U.S. 29, 42-43 (1983)). “In reviewing that explanation, [courts]

must consider whether the decision was based on a consideration of the

relevant factors and whether there has been a clear error of judgment.” State

Farm, 463 U.S. at 43 (internal citation and quotation marks omitted).

   In other words, an agency decision is arbitrary and capricious if the

agency: (1) has relied on factors other than those identified by Congress;

(2) failed to consider an important aspect of the problem; (3) acts contrary to

the evidence before it; or (4) acted so implausibly that a difference in

viewpoint or agency expertise could not have caused the outcome. State

Farm, 463 U.S. at 43.

   Similarly, “an unexplained inconsistency in agency policy is a reason for

holding an interpretation to be an arbitrary and capricious change from

agency practice.” Encino Motorcars, LLC v. Navarro, --- U.S. ---, 136

S. Ct. 2117, 2126 (2016). Of course, the converse is also true: a well-reasoned

change in policy is not arbitrary and capricious simply by virtue of reflecting

a change. See id. at 2125-26.

   New York raises precious few new bases for relief on its second claim. At

its heart, the State argues that the Government “shift[ed] the responsibility

for an effective cleanup from [GE] to the general public[.]” But the

Certification of Completion did nothing of the sort. Certification or no, the

obligation to finish the cleanup remains with GE. Consent Decree ¶ 57(d)

                                       29
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 30 of 35




(“Certification of Completion of the Remedial Action shall not affect [GE’s]

remaining obligations under this [c]onsent [d]ecree.”). The only circumstance

in which that obligation might fall upon the State or its citizens is through

the hypothetical possibility that a future court could allow GE to escape the

reopener clause. That has not come to pass, and for the reasons discussed

above, it is unlikely that it ever will.

   Having failed in its own affirmative arguments, New York’s allegations

also fail to provide any indication that the Government behaved in any way

out of the ordinary in this case. There are no allegations of an unexplained

inconsistency between the Government’s conduct here and its typical

management of a CERCLA settlement. Navarro, 136 S. Ct. at 2126. Quite

the contrary, the Government has entered into similar consent decrees in the

past that grant covenants not sue before final monitoring is complete. See

Akzo, 949 F.2d at 1451-52 (upholding consent decree granting covenant not to

sue prior to completion of defendant’s monitoring obligations).

   New York has also failed to allege that the Government considered any

factors that it should not have or failed to consider any factors that it should

have. State Farm, 463 U.S. at 43. Reading the entirety of the complaint in

the light most favorable to the State, it has simply failed to allege any clear

error in judgment by the Government in issuing the Certification prior to a

determination of Protective status. Id. Count II of the complaint must

                                           30
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 31 of 35




therefore also be dismissed, and the complaint must be dismissed in its

entirety.




   C. Proper Mechanism to Challenge a Consent Decree

   Even if New York’s complaint had been of some merit, however, the

State’s challenge to the consent decree was also procedurally improper.

“Consent decrees have elements of both contracts and judicial decrees.” Frew

ex rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004) (internal citations and

quotation marks omitted). As such, the court approving the decree “retains

the authority, and the responsibility, to make further amendments to [an]

existing order or any modified decree it may enter as warranted by the

exercise of its sound discretion.” Brown v. Plata, 563 U.S. 493, 542 (2011).

   However, in the Second Circuit, “[i]t is well[-]settled that collateral attacks

on consent decrees . . . are not permitted[.]” Marino v. Ortiz, 806 F.2d 1144,

1146 (2d Cir. 1986), aff’d by equally divided court, 484 U.S. 301, 304 (1988).

Instead, a challenger’s only remedy is to intervene in the case in which the

consent decree was approved and seek to modify the consent decree from

within. Marino, 806 F.2d at 1146.

   New York insists that it is not challenging the consent decree itself so

much as the Government’s implementation of the consent decree. As such,

                                       31
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 32 of 35




the State believes that it need not intervene in the original suit to compel the

Government to rescind the grant of the Certification of Completion.

   New York is wrong. The consent decree states in no uncertain terms that

“[i]f [the Government] concludes . . . that the [r]emedial [a]ction has been

performed in accordance with [the consent decree, the Government] will so

certify in writing to [GE].” Consent Decree ¶ 57(d) (emphasis added). The

consent decree also defines the term “remedial action” with the same clarity;

the remedial action includes “those activities, except for Remedial Design and

Operation, Maintenance[,] and Monitoring, to be undertaken to implement

the ROD, in accordance with the [statement of work], the final Remedial

Design plans and reports, the Remedial Action Work Plans, and other plans

approved by [the Government].” Id. at 12.

   Synthesizing those fragments of quoted language leaves little doubt that

the Government was not only empowered by the consent decree to issue the

Certification of Completion, but was compelled to do so. The consent decree

states that the Government “will” issue a Certification if GE completes the

remedial action, and the consent decree defines the remedial action as

specifically excluding maintenance and monitoring. Consent Decree, p. 12,

¶ 57(d).

   In other words, as much as New York would like to frame this case as one

challenging the Government’s implementation of the consent decree rather

                                       32
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 33 of 35




than challenging the consent decree itself, the Government had no discretion

in issuing the Certification of Completion. The consent decree defined when

the Certification should be issued. That timeline is phrased in mandatory

terms and backed by judicial force. By extension, the only way the State

could have successfully challenged the Government’s decision to issue the

consent decree would have been to prove that the consent decree itself

violated CERCLA.

   New York tries to avoid that inevitable conclusion through an argument

that the Court must read the consent decree so as to incorporate CERCLA’s

full requirements. In the State’s view, it is not challenging the consent

decree because the consent decree implicitly includes a requirement of a

finding of protectiveness before the covenant not to sue can take effect.

   However, “the scope of a consent decree must be discerned within its four

corners, and not by reference to what might satisfy the purposes of one of the

parties to it or by what might have been written had the plaintiff established

his factual claims and legal theories in litigation.” Firefighters Local Union

No. 1784 v. Stotts, 467 U.S. 561, 574 (1984) (internal citations and quotation

marks omitted).

   The Court would therefore be incapable of considering material beyond the

consent decree’s text, and the State’s arguments would fail. In other words,

over and above the frailty of New York’s claims on their merits, they were

                                      33
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 34 of 35




also procedurally improper and must be dismissed on this alternative basis

as well.

   CONCLUSION

   New York’s motives in bringing this case were good ones. The State felt

that its environmental health was put at risk by circumstances beyond its

control and tried to take some of that control back. However, the State

passed up an opportunity to correct the language of the consent decree before

it was first adopted. And when the outcome to which the State objects came

to pass, the State did not attempt to correct that outcome through the proper

procedures. This lawsuit comes too late and based on improper theories. It

must therefore be dismissed.

   Yet the Court would be remiss if it did not stress that its decision in this

case comes from a place of assurance that GE remains responsible for the

cleanup of the Hudson going forward. The consent decree is clear that GE’s

obligations for the cleanup remain undisturbed. And in the event that the

Government determines that the river was not adequately cleaned by GE’s

efforts, the language of that consent decree leaves a clear opening for the

Government to come after the company with the full force of the law to see

the job done. Notwithstanding New York’s overreaction to the Government’s

issuance of the Certification of Completion, the Court remains dedicated to



                                       34
   Case 1:19-cv-01029-DNH-CFH Document 103 Filed 03/11/21 Page 35 of 35




upholding the purpose of the consent decree issued under its authority and

seeing those responsible for the river’s soiling correct the harm they caused.

   Therefore, it is

   ORDERED that

   1. Defendants’ motions to dismiss the complaint are GRANTED;

   2. Plaintiffs’ cross-motion for partial summary judgment is DENIED;

   3. The Government’s cross-motion for partial summary judgment is

   DENIED as moot; and

   4. The complaint is dismissed in its entirety.

   5. The Clerk of the Court is directed to enter judgment accordingly and

   close the case file.

   IT IS SO ORDERED.




Dated: March 11, 2021
       Utica, New York.




                                      35
